El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
*760Agustín Hernández Mena fue condenado por la Corte de Distrito de "Mayagüez en 31 de octubre de 1913 a pagar a José Benet Colón como indemnización de daños y perjui-cios la suma ele $2,000 sin especial condenación de costas, sen-tencia que fue confirmada por este Tribunal Supremo.
Para su cumplimiento el secretario de dicta corte de dis-trito espidió mandamiento al marshal para hacer efectiva la cantidad de $2,000 con intereses a razón del 6 por ciento desde octubre 31 de 1913.
En Io. de julio de este año dicho sentenciado Hernández Mena pidió a la corte de distrito dictase una orden declarando nulo el mandamiento, de ejecución a que se hace referencia y el embargo de bienes que se había trabado porque sin causa lícita se ordenaba el cobro de intereses no debidos, ya que la sentencia condenatoria es solamente por $2,000; petición que después de oídas las partes resolvió la corte desestimán-dola por el fundamento de que de acuerdo con el artículo 341 del Código de Enjuiciamiento Civil había derecho a los inte-reses correspondientes a la cantidad adeudada desde la fecha en que se dictó la sentencia, siendo* correcto que el secreta-rio lo hiciera en el mandamiento de ejecución.
Contra esta resolución ha interpuesto Agustín Hernández. Mena recurso de certiorari contra el Juez de la Corte de Distrito de Mayagüez a fin de que revisemos y anulemos.la expresada orden.
El artículo 341 citado por el juez inferior impone al secre-tario del tribunal el deber de incluir en el registro de la senten-cia los intereses correspondientes a la misma desde la fecha en que se dictó: el derecho a esos intereses ha sido creado por el .artículo 341 citado y es un deber ministerial del secre-tario, por lo que aunque la sentencia no condenó expresamente al pago de esos intereses, tenía el secretario el deber de que se hicieran efectivos aun cuando en la decisión rendida por el juez no se hubieran incluido. Golden Gate Co. v. Joshua Hendy Machine Work, 82 Cal., 184; San Joaquín Land, *761etc., Co. v. West, 99 Cal., 345, y Barnhart v. Edwards, 128 Cal., 572.
El auto de certiorari que se solicita debe ser negado.

Denegada la solicitud.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.